 

Case 2:15~cV-01350-JLR Document 647~2 Filed 09{25/18 Pa.ge l of 3

SECURITIES A`ND. EXCHANGE
COMMISSION,,

Plaintiff,
v.

PATH AMERICA, LLC; PATH AMERICA
SNOCO LLC', PATH AM.ERICA FARMER'S
MARKET, LP; PATH AMERICA KINGCO
LLC; PATH AN[ERICA TOWER, LP; PATH
TOWER SEATTLE, LP; POTALA TOWER
SEATTLE, LLC; and LOB SANG DARGEY,

`Defendants, and,
POTALA SHORELINE, LLC; POTALA
VILLAGE KIRI<;LAND, LLC; DA_RGEY
DEVELOPMENT, LLC; DARGEY
LLC, \

Relief Defendants.

UNITED STATES DISTRICT COURT
WESTERN DISTRlCT OF WASHINGTON

ENTERPRISES, LLC; and PATH OTHELLO,

The Honorable James L. Robart

Case NO. 2:15:cv~01350-JLR \

1313§9@§§;»;] O.RI)ER GRANTING
RECENER'S MOTION FOR APPR.OVAL OF
SETTLEMENT WITH POTALA vlLLAGE,
LLC

NOTE ON MOTION CALENDAR:
OCTOBER 12, 2018

 

 

[PROPOSED] ORDER GRANT|NG MOTION FOR APPROV)‘-‘\L OF
SETTLEMENT W\TH PC*TALA V|LLAGE, LLC

Case No. 2215-cv-0135Ci-JLR

113'."829.01/LA

 

A|len |V|alkirls Leck Gamb|e Ma||ory & Natsis LLP
865 S. Figueroa Streel, Su'lle 2800
Los Ange|es, CA 90017-2543
_1_ 213,622',5555 P | 213,620.!3816 F

 

 

 

.D.

‘--JO‘\U`I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

Case 2:15~CV-01350-JLR Documer\t 647~2 Fi|eo| 09/25/18 Page 2 01°3

\U seal oRJ)ER ”'

The Court, having reviewed and considered the Receiver‘s Motion for Approval of
.Settlement With Potala Village, LLC (the "Motion") filed by Michael A. Grassmuecl<, Court~
appointed receiver ("Receiyer"), Which seeks approval of the terms of the Receiver's settlement
With Potala Vill'age, LLC in the matter Grassmueck v. Potalcz Vz'llage, LLC, C'ase No. 2:17-cv~
00236-JLR, and good cause appearing therefor, hereby orders as follower

1. The Receiver's Motion is granted;

2. The Settlernent Agreenient, a copy of Which is attached to the Receiver'S
Declaration filed in support of his Motion, is hereby approved; and,

3. The Receiver is further authorized and empowered to take any and all action to-

effectuate the terms of the Settlement Agreernent.

. mdle .5:

Hon. James .Robart
Judge, Unit States District Coutt

Allen |V|atk‘ns Leck Gamb|e Mallo & Natsis LLP
[F'ROPOSED] ORDER GRANT|NG MOTlON FOR APPROVAL OF l ry

sETTLEMENT Wm-l PoTALA. vlLLAcE, LLc SSEG:';:Q';|E;:a§;re§[§b§¥§§izoo
case No. 2:15-cvo1350aLR 9 '

1137329;011LA ..2- 213.622.5555 P | 213.620,8816 F

 

 

 

 

.-1>~¢.)-1[\)

m

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:15-cV-01350-JLR Document 647-2 Fi!ed 09125/18 Page 3 013

CERTIFICATE OF SERVICE

l hereby certify that on -Septernb'er 25, 2018, l caused the foregoing document to be

electronically filed With the Clerl<; of the Court using the 'CI\/I/ECF system Which Will send

Dated: September 25, 2018

SETTLEMENT W|TH FOTALA V|LLAGE, LLC
Case No. 2115»GV»01350-\1LR
l 137829.011LA

 

[PROPOSED] ORDER GRANTLNG MOT|ON FOR APPROVAL OF

notification-of the filing to all counsel of record.

fs/Michael R. Farrell
M.ichael R. Farrell, Esq. #173331 (CA) '
(Pro Hac Vice Gmmed May 23, 201 7)

A||en |V|at|<'lns Leck Gamb|e Ma|lory & Natsis LLP
365-8. Figuaroa Streel, Sui192800
Los Ange|es, CA 90017-2`543
_3_ 213.`622.5555 F | 213.620.8816 F

 

 

